Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21, was amended to recite “cables are displaced along a path that is helical”.  The path, by itself, cannot be helical, without the structure of cams/power journals as been helical.  Thus, it is unclear how the cables can be displaced in such helical manner, without the structure of the cams/journals to be helical.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 15, 16, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islas US 2011/0308508 (“Islas“) in view of Lawrence US 4,688,539 (“Lawrence”), Wu et al US 9.255,756 (“Wu”) and Breslin US 2014/0283802 (“Breslin”).
	As per claim 12, Islas discloses a crossbow (10)(Figs. 1 and 4; pars. [0006] and [0011]-[0014]) comprising: 
	first and second flexible limbs attached to a center rail (limbs 16 attached to stock/riser 12/14)(Fig. 1; par. [0011])
	a trigger mounted on the center rail( 26)9Fig. 1; par. [0014]); 
	a first cam assembly mounted to the first flexible limb by a first axle (a first cam 20 mounted upon first axle 30; to first limb 16), the first cam assembly comprising a first draw string journal having a first plane of rotation perpendicular to the first axis, and first upper and lower power cable journals on opposite sides of the first draw string journal comprising paths that are not co-planar with the first plane of rotation (the first cam includes first and second power grooves/journals 28a/28b; which are not in the same plane as drawstring groove 24)(Figs. 1 and 4; par. [0013]); 
	a second cam assembly mounted to the second flexible limb by a second axle (a second cam 20 mounted upon second axle 30; to second limb 16), the second cam assembly comprising a second draw string journal having a second plane of rotation perpendicular to the second axis, and second upper and lower power cable journals on opposite sides of the second draw string journal comprising paths that are not co-planar with the second plane of rotation (the second cam includes first and second power grooves/journals 28a/28b; which are not in the same plane as drawstring groove 24)(Figs. 1 and 4; par. [0013]); 
	a draw string received in the first and second draw string journals, wherein the draw string unwinds from the first and second draw string journals as it translates from the released configuration to a drawn configuration(bowstring 22)(Fig. 1; pars. [0011]-[0013]); 
	upper and lower power cables received in the upper and lower power cable journals on each of the first and second cam assemblies(first and second pairs of power cables 26 attached to stock/raiser 12/14)(Fig. 1; par. [0013]); 
	and wherein the first and second upper and lower power cable journals displace the upper and lower power cables along the first and second axes relative to the first and second planes of rotation, respectively, the upper and lower power cables wrap around the respective first and second upper and lower power cable journals, and the first and second axes move continuously toward the center rail as the drawstring is moved from the released configuration to the drawn configuration, and the upper and lower power cables unwrap from the respective first and second upper and lower power cable journals as the drawstring is moved between the drawn configuration to the released configuration(Figs. 1 and 4, in conjunction to pars. [0002]-[0006] and [0011]-[0014], regarding the structure of the crossbow and its operations).
	Islas is not specific regarding his trigger mounted on the center rail near a midpoint of an overall length of the crossbow.
	Islas is not specific regarding that the connection/attachment of the string guide-to-axle is by a first axle mount and rotatable around a first axis located a fixed distance from the first flexible limb by the first axle mount and a second axle mount and rotatable around a second axis located a fixed distance from the second flexible limb by the second axle mount.
	Islas is not specific regarding the upper and lower power cables wrap around the respective first and second upper and lower power cable journals in a first direction away from the respective first and second draw string journals and the upper and lower power cables unwrap from the respective first and second upper and lower power cable journals in a second direction towards the respective first and second draw string journal as the draw string is moved from the drawn configuration to the released configuration.
	With respect the location of the trigger, Lawrence discloses a trigger mounted on the center rail near a midpoint of an overall length of the crossbow (trigger 112 and hand grip 14 mounted near the midpoint)(Figs. 1,3 and 4; 1:42-2:62; and 3:28-6:53, see in particularly 3:28-40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas’ trigger to be located at midpoint of the rail/frame as taught by Lawrence for the reason that a skilled artisan would have been motivated by Lawrence’s suggestion to provide a missile-launching weapon that has a trigger assembly that provides an adequate "feel" for the operator to allow the weapon to be smoothly fired. It is another object of the present invention to provide a missile launching weapon that has a trigger mechanism mounted substantially near the center of gravity of the weapon to allow the weapon to be held and fired in one hand (1:42-50)
	With respect to the axle mounts, Wu discloses connection of string guides by a first axle mount and rotatable around a first axis located a fixed distance from the first flexible limb by the first axle mount and a second axle mount and rotatable around a second axis located a fixed distance from the second flexible limb by the second axle mount (the connection of the wheels 350 to the limbs via mount means)(Figs. 1, 2, 5A and 5B; 3:33-4:25).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas’ string guide attachment to the limbs 
	by a first axle mount and rotatable around a first axis located a fixed distance from the first flexible limb by the first axle mount and a second axle mount and rotatable around a second axis located a fixed distance from the second flexible limb by the second axle mount as taught by Wu for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results of forming a crossbow device includes string journals configure to receive strings/power cables thereon, while the journal/guide is connected to the crossbow limbs, in any well-known manner, to translate stored energy (while drawing the crossbow) to release an arrow/projectile therefrom while releasing the stored energy.     
	With respect to wrap-unwarp in a first direction and a second direction, in a similar field of archery type weapon utilizing a string, Breslin discloses a cable journal (spool 202; comprising a large diameter 202B and a small diameter 202A; Figs. 6A and 6B; as the string 106 drawn the cable/string moves between the larger-to-smaller diameter (i.e. in first direction at the drawn/wrap direction and a second direction at the release configuration); see Fig. 1 in conjunction to [0041]-[0046], [0051], [0053], [0054] and [0056] regarding the structure of the archery/weapon type bow 100; note Figs. 6 and 7 in conjunction to [0047]-[0049], [0052]-[0055] regarding the operation of the bow and the drawn-wrap of the string/cable upon multi-dimension spool in a first direction; and a release/unwrap in a second direction.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas’ wherein the upper and lower power cables wrap around the respective first and second upper and lower power cable journals in a first direction away from the respective first and second draw string journals and the upper and lower power cables unwrap from the respective first and second upper and lower power cable journals in a second direction towards the respective first and second draw string journal as the draw string is moved from the drawn configuration to the released configuration as suggested by Breslin for the reason that a skilled artisan would have been motivated by Breslin’s suggestion to include such structure to benefit, enhance the stored energy (due to the multi dimension spool) to release an arrow therefrom.
	As stated by Breslin in at least [0018] “ There is described herein, among other things, a stringed weapon comprising: a body structure; a string having two ends and a nock point along a length therebetween; a torsional spring located within the body structure; and a string spool located within the body structure; wherein, both ends of the string are connected to the string spool and the string spool is functionally connected to the torsional spring so that drawing the nock point in a first direction serves to unwind the string from the spool in a first direction, the rotation of the spool in the first direction applying force to the spring so as to increase the potential energy of the spring; and wherein release of the string allows the spring to release the potential energy by rotating the spool in a second direction opposite the first, the release of potential energy rewinding the string on the spool and firing a projectile located at the nock point from the weapon.”
	Accordingly, such “wrap-unwrap” of the cables, in a first and second directions, would have increase the stored-release energy of the rotated journals/cams to provide higher level of accuracy (see also [0016]).
	As per claims 13, 15, with respect to wherein the trigger is located proximate the midpoint a distance about 10% of the overall length of the crossbow, or located proximate the midpoint a distance about 5% of the overall length of the crossbow (claim 13), and wherein a center of gravity of the crossbow is located proximate the midpoint a distance about 10% of the overall length of the crossbow (claim 15), although the modified Islas by the teachings of Lawrence does not disclose such distances/dimensions as claimed, it has been that it is not inventive to discover the optimum or workable ranges by routine experimentation. 
	To that end, it is noted that the Court had held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alter, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the combination Islas and Lawrence’s trigger location as claimed for the reason that a skilled artisan would have been motivated in discovering the optimum position of the trigger upon the rail/frame, based by routine experimentation, thus allowing the optimum operation of the crossbow to fire a bolt/arrow/projectile.
	As per claim 16, with respect to wherein the draw string in the drawn configuration comprises an included angle of less than about 25 degrees, although the modified Islas does not disclose that such angle is 25 degrees, as discussed above with respect to claims 13 and 15 it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation.” 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas’ included angle to be less than about 25 degrees for the reason that a skilled artisan would have been motivated in discovering the optimum included angle, based by routine experimentation, that allow the optimum draw-to-release configuration, thus allowing the optimum operation of the crossbow to fire a bolt/arrow/projectile.
	As per claim 20, Islas discloses a method of operating crossbow having at least first and second flexible limbs (16) attached to a center rail (12/14) and a draw string (22) that translates along the center rail between a released configuration and a drawn configuration (Figs. 1 and 4; pars. [0006] and [0011]-[0014]), the method comprising the steps of: 
	locating a trigger on the center rail (trigger 26)(Fig. 1; par. [0014]); 
	locating the draw string (22) in first and second draw string journals on first and second cam assemblies (20)(Figs. 1 and 4), the first and second cam assemblies having first and second planes of rotation that are perpendicular to first and second axes of rotation (Figs. 1 and 4; par. [0013]), and first and second upper and lower power cable journal (28a and 28b)(Fig. 4; par. [0013]) comprising paths that are not co-planar with the first and second planes of rotation (Fig. 4);
	 translating the draw string (22) from the released configuration to the drawn configuration so the draw string unwinds from the first and second draw string journals (from groove 24 of cams 20) as the first and second cam assemblies rotate around the first and second axes (30) (Figs. 1 and 4 in conjunction to the structure and operations of the crossbow; pars. [0006] and [0011]-[0014]); 	
	wrapping first and second pairs of power cables (26) onto the first and second upper and lower power cable journals (28a/28b) as the draw string (22) translates from the released configuration to the drawn configuration (Figs. 1 and 4 in conjunction to the structure and operations of the crossbow; pars. [0006] and [0011]-[0014]); 
	displacing the first and second pairs of power cables (26) along the first and second axes (30) relative the first and second planes of rotation of the first and second draw string journals (groove 24 of cams 20) as the bow string is translated from the released configuration to the drawn configuration; and unwrapping the first and second pairs of power cables (24) from first and second power cable journals (28a/28b) as the draw string (22) translates from the drawn configuration to the released configuration(Figs. 1 and 4 in conjunction to the structure and operations of the crossbow; pars. [0006] and [0011]-[0014]).  
	Islas is not specific regarding that trigger near a midpoint of an overall length of the crossbow.
	Islas does not disclose located a fixed distance from the first and second flexible limbs, respectively, with respect to the axles of the journals.
	Islas is not specific regarding wherein the first and second pairs of power cables wrap onto the first and second upper and lower power cable journals in a first direction away from the draw string; wherein the first and second pairs of power cables unwrap from the first and second upper and lower power cable journals in a second direction towards the draw string.
	With respect the location of the trigger, Lawrence discloses a trigger mounted on the center rail near a midpoint of an overall length of the crossbow (trigger 112 and hand grip 14 mounted near the midpoint)(Figs. 1,3 and 4; 1:42-2:62; and 3:28-6:53, see in particularly 3:28-40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas’ trigger to be located at midpoint of the rail/frame as taught by Lawrence for the reason that a skilled artisan would have been motivated by Lawrence’s suggestion to provide a missile-launching weapon that has a trigger assembly that provides an adequate "feel" for the operator to allow the weapon to be smoothly fired. It is another object of the present invention to provide a missile launching weapon that has a trigger mechanism mounted substantially near the center of gravity of the weapon to allow the weapon to be held and fired in one hand (1:42-50)
	With respect to the axle mounts, Wu discloses connection of string guides by a first axle mount and rotatable around a first axis located a fixed distance from the first flexible limb by the first axle mount and a second axle mount and rotatable around a second axis located a fixed distance from the second flexible limb by the second axle mount (the connection of the wheels 350 to the limbs via mount means)(Figs. 1, 2, 5A and 5B; 3:33-4:25).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas’ string guide attachment to the limbs 
	by a first axle mount and rotatable around a first axis located a fixed distance from the first flexible limb by the first axle mount and a second axle mount and rotatable around a second axis located a fixed distance from the second flexible limb by the second axle mount as taught by Wu for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results of forming a crossbow device includes string journals configure to receive strings/power cables thereon, while the journal/guide is connected to the crossbow limbs, in any well-known manner, to translate stored energy (while drawing the crossbow) to release an arrow/projectile therefrom while releasing the stored energy.     
	With respect to wrap-unwarp in a first direction and a second direction, in a similar field of archery type weapon utilizing a string, Breslin discloses a cable journal (spool 202; comprising a large diameter 202B and a small diameter 202A; Figs. 6A and 6B; as the string 106 drawn the cable/string moves between the larger-to-smaller diameter (i.e. in first direction at the drawn/wrap direction and a second direction at the release configuration); see Fig. 1 in conjunction to [0041]-[0046], [0051], [0053], [0054] and [0056] regarding the structure of the archery/weapon type bow 100; note Figs. 6 and 7 in conjunction to [0047]-[0049], [0052]-[0055] regarding the operation of the bow and the drawn-wrap of the string/cable upon multi-dimension spool in a first direction; and a release/unwrap in a second direction.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas’ wherein the first and second pairs of power cables wrap onto the first and second upper and lower power cable journals in a first direction away from the draw string; wherein the first and second pairs of power cables unwrap from the first and second upper and lower power cable journals in a second direction towards the draw string as suggested by Breslin for the reason that a skilled artisan would have been motivated by Breslin’s suggestion to include such structure to benefit, enhance the stored energy (due to the multi dimension spool) to release an arrow therefrom.
	As stated by Breslin in at least [0018] “ There is described herein, among other things, a stringed weapon comprising: a body structure; a string having two ends and a nock point along a length therebetween; a torsional spring located within the body structure; and a string spool located within the body structure; wherein, both ends of the string are connected to the string spool and the string spool is functionally connected to the torsional spring so that drawing the nock point in a first direction serves to unwind the string from the spool in a first direction, the rotation of the spool in the first direction applying force to the spring so as to increase the potential energy of the spring; and wherein release of the string allows the spring to release the potential energy by rotating the spool in a second direction opposite the first, the release of potential energy rewinding the string on the spool and firing a projectile located at the nock point from the weapon.”
	Accordingly, such “wrap-unwrap” of the cables, in a first and second directions, would have increase the stored-release energy of the rotated journals/cams to provide higher level of accuracy (see also [0016]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islas, Lawrence, Wu and Breslin as applied to claim 12 above, and further in view of Chang US 2006/0169258 (“Chang”).
	As per claim 17, Islas discloses comprising: a cocking mechanism captured to slide on the center rail, wherein the cocking mechanism slides into engagement with the draw string in the released configuration (cocking means to move the string release 34 above/within the rail/stock 12/14)(Fig. 1; par. [0014]). 
	The modified Islas does not disclose a rotating member coupled to a flexible tension member attached to the cocking mechanism; and a cocking handle configured to rotate the rotating member to retract the flexible member, whereby the cocking mechanism slides to a retracted position and moves the draw string to the drawn configuration in response to rotation of the cocking handle.
	However, in the same field of crossbow devices, Chang discloses a rotating member coupled to a flexible tension member attached to the cocking mechanism; and a cocking handle configured to rotate the rotating member to retract the flexible member, whereby the cocking mechanism slides to a retracted position and moves the draw string to the drawn configuration in response to rotation of the cocking handle (hook 30, string 35, of reeling device 20; the reeling includes wheels 242, 244, crank arm 26, and etc.)(Figs. 1, 3, 7, and 8; regarding the reeling means connected to the crossbow; and Figs. 2, 4-6 regarding the structure of the coking means; see also pars. [0030]-[0038]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas’ cocking means to include a rotating member coupled to a flexible tension member attached to the cocking mechanism; and a cocking handle configured to rotate the rotating member to retract the flexible member, whereby the cocking mechanism slides to a retracted position and moves the draw string to the drawn configuration in response to rotation of the cocking handle as taught by Chang for the reason that a skilled artisan would have been motivated by Islas’ suggestion to use any/many cocking devices to cock a sliding means upon the rail to cock the crossbow into the drawn configuration (par. [0014]).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islas, Lawrence, Wu and Breslin as applied to claim 12 above, and further in view of Rasor et el US 2010/0170488 (“Rasor”).
	As per claim 18, Islas discloses a string carrier captured by the center rail that slides forward to engage with the draw string in the released configuration and slides to a retracted position adjacent a proximal end of the crossbow that locates the draw string in the drawn configuration (string release 34)(Fig. 1; pars. [0006], and [0014]). 
	The modified Islas does not disclose the string carrier comprising a catch movable between a closed position that engages the draw string and an open position that releases the draw string; and a cocking mechanism that retracts the string carrier to the retracted position and the draw string to the drawn configuration, wherein the trigger is configured to engage with the catch when the string carrier is in the retracted position adjacent the proximal end of the crossbow to move the catch from the closed position to the open position.
	However, in the same field of crossbows, Rasor discloses the string carrier comprising a catch movable between a closed position that engages the draw string and an open position that releases the draw string; and a cocking mechanism that retracts the string carrier to the retracted position and the draw string to the drawn configuration, wherein the trigger is configured to engage with the catch when the string carrier is in the retracted position adjacent the proximal end of the crossbow to move the catch from the closed position to the open position (a string carrier 86 comprising a catch (bowstring hook 162) movable between a closed position that engages the draw string and an open position that releases the draw string; Figs. 13-15 in conjunction to pars. [0068]-[0075]; crank arm 84 (of cocking mechanism) configured to engage with the rotating member (120) to cock the crossbow (within/inside upper housing 82; to engage the catch 162; Figs. 5-10; pars. [0055], and [0061]-[0063]; and (trigger 26, of lower receiver 22, includes a hammer 169 that will moves bowstring cock 162, to release bowstring 66 when the crossbow is in a fire mode)(Figs. 12-16; pars. [0066]-[0070] and [0074]-[0083]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Islas’ string carrier comprising a catch movable between a closed position that engages the draw string and an open position that releases the draw string; and a cocking mechanism that retracts the string carrier to the retracted position and the draw string to the drawn configuration, wherein the trigger is configured to engage with the catch when the string carrier is in the retracted position adjacent the proximal end of the crossbow to move the catch from the closed position to the open position as taught by Rasor  for the reason that a skilled artisan would have been motivated by Islas’ suggestion to use any/many cocking devices to cock a sliding means upon the rail to cock the crossbow into the drawn configuration (par. [0014])
	As per claim 19, with respect to wherein the cocking mechanism comprises: at least one cocking rope configured to releasably engage with the string carrier to retract the string carrier and the draw string to the drawn configuration; and a retaining mechanism on the crossbow that releasably retains the string carrier in the retracted position and the draw string in the drawn configuration independent of the at least one cocking ropes, Rasor discloses at least one cocking rope (88) configured to releasably engage with the string carrier (86) to retract the string carrier and the draw string (66) to the drawn configuration (Fig. 2B; [0075]+); and a retaining mechanism (within hosing 82) on the crossbow that releasably retains the string carrier in the retracted position and the draw string in the drawn configuration independent of the at least one cocking ropes (Figs. 5-9B in conjunction to Figs. 1-3; [0061 ]-[0065]).
Allowable Subject Matter
Claims 1-11 allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12, 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In particular applicant’s arguments with regard to the amendments regarding “the upper and lower power cables wrap around the respective first and second upper and lower power cable journals in a first direction away from the respective first and second draw string journals and the upper and lower power cables unwrap from the respective first and second upper and lower power cable journals in a second direction towards the respective first and second draw string journal as the draw string is moved from the drawn configuration to the released configuration” are taught by the newly cited reference to Breslin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; note the list references cited upon the 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                     3/4/2021    

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711